DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-7, 12, and 14-21) in the reply filed on September 1, 2022 is acknowledged.  The traversal is on the ground(s) that “a system that includes one of the claims from Invention I could additionally include one of the claims from Invention II” and “the claims that are (1) only included in Invention I or (2) only included in Invention II ultimately depend from independent claim 1.”  This is not found persuasive because a loudspeaker beamforming system is materially different, both in mode of operation and design, than a microphone beamforming system. Invention I is directed to a microphone beam steering system and Invention II is directed to a loudspeaker beam steering system which has a different function than the microphone beam steering system of Invention I. A serious search burden would be imposed on the Examiner if required to search for both inventions since the Examiner would be required to search for both a microphone beam steering system and a loudspeaker beam steering system. 
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 5-6 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Juszkiewicz et al. (US 10,433,086), hereinafter referred to as Juszkiewicz, in view of Harney et al. (US 2019/0166424), hereinafter referred to as Harney.

Regarding claim 1, Juszkiewicz teaches a system (FIG. 4B: the system executing method 400B), comprising: 
a plurality of transducers (col. 15 line 35 – col. 16 line 5: microphone arrays 410/420); and 
a processor (FIG. 4B: central controller 430) in communication with the plurality of transducers (col. 15 line 35 – col. 16 line 5: audio signals detected by microphone arrays 410/420 are transmitted to the controller 436) and the local positioning system, the processor (FIG. 4B: central controller 430) configured to: 
receive the one or more of the position or the orientation of each of the plurality of transducers (col. 15 line 35 – col. 16 line 5: the central controller 430 is configured with known locations of each of the plurality of microphone arrays 438); 
determine a steering vector of one or more of a lobe or a null of at least one of the plurality of transducers (col. 15 line 35 – col. 16 line 5: the central controller 430 creates beamform tracking configurations for each of the plurality of microphone arrays), based on the one or more of the position or the orientation of each of the plurality of transducers (col. 15 line 35 – col. 16 line 5: the central controller 430 creates beamform tracking configurations for each of the plurality of microphone arrays based on their assigned sub-regions 444; col. 15 lines 17-21: the beamform tracking configurations includes a steering location and a beamforming steering region); and 
transmit the steering vector (col. 15 line 35 – col. 16 line 5: the new beamform tracking configurations) to a beamformer (col. 15 line 35 – col. 16 line 5: the central controller 430 forwards the new beamform tracking configurations 446 to the microphone arrays 410/420) to cause the beamformer (col. 15 line 35 – col. 16 line 5: the central controller 430  forwards the new beamform tracking configurations 446 to the microphone arrays 410/420) to update the location of the one or more of the lobe or the null of the at least one of the plurality of transducers (col. 15 lines 17-21 & col. 15 line 35 – col. 16 line 5: the new beamform tracking configurations forwarded to the microphone arrays 410/420 steers the beam of the microphone arrays 410/420); however, Juszkiewicz is silent to a local positioning system configured to determine and provide one or more of a position or an orientation of each of the plurality of transducers within a physical environment.
Harney teaches a local positioning system (FIG. 2: the controller 210) configured to determine and provide one or more of a position or an orientation of each of the plurality of transducers (FIG. 2: active microphones 12) within a physical environment (¶ [0040] & [0048]: the controller 210 determines positions of the active microphones 12 in the area to facilitate beamforming between microphones 12 of multiple distinct remote devices 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Juszkiewicz to include a local positioning system configured to determine and provide one or more of a position or an orientation of each of the plurality of transducers within a physical environment, as taught by Harney.
One of ordinary skill would have been motivated to include this modification to provide a framework by which microphones associated with respective devices in a room or other area can interface with each other via a network such that a device can utilize microphones that are not physically or locally associated with the device (para. [0016]).

Regarding claim 12, Juszkiewicz in view of Harney and the system of claim 1. 
wherein the plurality of transducers (col. 15 line 35 – col. 16 line 5: microphone arrays 410/420) comprises a microphone array (col. 15 line 35 – col. 16 line 5: microphone arrays 410/420); 
further comprising the beamformer (FIG. 4B: central controller 430) configured to generate a beamformed signal (col. 15 line 35 – col. 16 line 5: the beamformed signals) associated with the one or more of the lobe or the null of the microphone array (col. 15 line 35 – col. 16 line 5: the beamformed signals are formed based on the new beamform tracking configurations), based on audio signals of a plurality of microphone elements of the microphone array (col. 15 line 35 – col. 16 line 5: the beamformed signals are generated based on the detected audio signals); 
wherein the beamformer (FIG. 4B: central controller 430) is further configured to: 
receive the audio signals (col. 15 line 35 – col. 16 line 5: the audio signals detected by the microphone array 410/420) from the plurality of microphone elements (col. 15 line 35 – col. 16 line 5: the central controller 430 receives the audio signals detected by the microphone array 410/420); and 
generate the beamformed signal (col. 15 line 35 – col. 16 line 5: the beamformed signals) based on the audio signals of the plurality of microphone elements (col. 15 line 35 – col. 16 line 5: the beamformed signals are generated based on the detected audio signals).

Regarding claim 14, Juszkiewicz in view of Harney teaches the system of claim 1. 
Juszkiewicz further teaches wherein the plurality of transducers (col. 15 line 35 – col. 16 line 5: microphone arrays 410/420) comprises one or more of at least one microphones (col. 15 line 35 – col. 16 line 5: microphone arrays 410/420).

Regarding claim 21, Juszkiewicz in view of Harney teaches the system of claim 1; however, Juszkiewicz and Harney are silent to a second plurality of transducers in communication with the processor, wherein each of the second plurality of transducers has one or more of a position or an orientation, and wherein the processor is further configured to: determine a second steering vector of one or more of a lobe or a null of at least one of the second plurality of transducers, based on the one or more of the position or the orientation of each of the second plurality of transducers; and transmit the second steering vector to the beamformer to cause the beamformer to update the location of the one or more of the lobe or the null of the at least one of the second plurality of transducers.
Juszkiewicz in view of Harney, however, does teach a plurality of transducers in communication with the processor, wherein each of the plurality of transducers has one or more of a position or an orientation, and wherein the processor is further configured to: determine a steering vector of one or more of a lobe or a null of at least one of the plurality of transducers, based on the one or more of the position or the orientation of each of the plurality of transducers; and transmit the steering vector to the beamformer to cause the beamformer to update the location of the one or more of the lobe or the null of the at least one of the plurality of transducers. See the rejection of claim 1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Juszkiewicz in view of Harney to include an additional plurality of transducers and performing the same process for the additional plurality of transducers. See MPEP 2144.04 (noting that duplication of parts is legally obvious). 
One of ordinary skill would have been motivated to include this modification to further optimize the implemented beamforming techniques.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Juszkiewicz in view of Harney and LaBosco (US 2020/0275204).

Regarding claim 2, Juszkiewicz in view of Harney teaches the system of claim 1. As set forth in the rejection of claim 1, the combination Juszkiewicz teaches wherein the processor is configured to determine the steering vector based on the one or more of the position or the orientation of each of the plurality of transducers; however, Juszkiewicz and Harney are silent wherein the processor is further configured to receive one or more of a position or an orientation of a target source within the physical environment; wherein the processor is configured to determine the steering vector based on the one or more of the position or the orientation of the target source.
LaBosco further teaches wherein the processor (FIG. 2: APS 200) is further configured to receive one or more of a position or an orientation of a target source (¶ [0246]-[0248]: the user location) within the physical environment (¶ [0246]-[0248]: the APS 200 receives the user location from the WSS 250); 
wherein the processor (FIG. 2: APS 200) is configured to determine the steering vector (¶ [0246]-[0248]: the direction of the beam) based on the one or more of the position or the orientation of the target source (¶ [0246]-[0248]: the beam is adapted to target only people 104 speaking in the room).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Juszkiewicz in view of Harney to include wherein the processor is further configured to receive one or more of a position or an orientation of a target source within the physical environment; wherein the processor is configured to determine the steering vector based on the one or more of the position or the orientation of the target source, as taught by LaBosco.
One of ordinary skill would have been motivated to include this modification to optimize operation of a beamforming microphone array (¶ [0003]).

Regarding claim 3, Juszkiewicz in view of Harney and LaBosco teaches the system of claim 2. 
LaBosco further teaches wherein the local positioning system (¶ [0246]-[0248]: WSS 250) is further configured to determine and provide the one or more of the position or the orientation of the target source (¶ [0246]-[0248]: the position of the people 104 speaking in the room) within the physical environment (¶ [0246]-[0248]: the WSS 250 detects the position of the people 104 speaking in the room); and 
wherein the processor (FIG. 2: APS 200) is further configured to receive the one or more of the position or the orientation of the target source from the local positioning system (¶ [0246]-[0248]: the APS 200 receives the user location from the WSS 250).

Regarding claim 4, Juszkiewicz in view of Harney and LaBosco teaches the system of claim 2. 
LaBosco further teaches wherein the plurality of transducers (¶ [0243]-[0248] mics 202a-m) comprises a microphone array (¶ [0243]-[0248] mics 202a-m); 
wherein the processor (FIG. 2: APS 200) is configured to determine the steering vector (¶ [0243]-[0248] targeting the beam) by determining the steering vector of the lobe of the microphone array (¶ [0243]-[0248] the lobe of the beam of mics 202a-m) such that the lobe points from the microphone array (¶ [0243]-[0248] mics 202a-m) towards the position of the target source (¶ [0246]-[0248]: the APS 200 adapts the beam to target only people 104 speaking in the room thereby the directing the lobe of the beam towards the people 104).

Regarding claim 7, Juszkiewicz in view of Harney and LaBosco teaches the system of claim 2. 
LaBosco further teaches wherein the plurality of transducers (¶ [0243]-[0248] mics 202a-m) comprises a microphone array (¶ [0243]-[0248] mics 202a-m); 
wherein the processor (FIG. 2: APS 200) is configured to determine the steering vector (¶ [0243]-[0248] targeting the beam) by determining the steering vector of the null of the microphone array (¶ [0243]-[0248] the null of the beam of mics 202a-m) such that the null points from the microphone array (¶ [0243]-[0248] the null of the beam of mics 202a-m) away from the position of the target source (¶ [0246]-[0248]: the APS 200 adapts the beam to target only people 104 speaking in the room thereby the directing the null of the beam away from the people 104).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/            Examiner, Art Unit 2653